

115 S2443 IS: Careers Act
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2443IN THE SENATE OF THE UNITED STATESFebruary 15, 2018Ms. Stabenow (for herself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to establish a new career counseling
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Careers Act. 2.FindingsCongress finds the following:
 (1)A career guidance and counseling program develops an individual's competencies in self-knowledge, educational and occupational exploration, and career planning.
 (2)Career guidance and counseling programs help individuals acquire the knowledge, skills, and experience necessary to identify options, explore alternatives, and succeed in a 21st century society.
 (3)The American School Counselor Association recommends a student-to-counselor ratio of two-hundred fifty to one. Forty-seven States do not meet this recommendation.
 (4)School counselors design and implement comprehensive school counseling programs that include educational and career planning activities for all students that are designed to assist students in reaching academic, career, and personal goals.
 (5)Students at schools with highly integrated, rigorous, academic and career and technical education programs have significantly higher achievement in reading, mathematics, and science than do students at schools with less integrated programs.
			3.Career counseling program
 (a)Program authorizedPart B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6621 et seq.) is amended by adding at the end the following:
				
					5Career counseling program
 2251.DefinitionsIn this subpart: (1)Career counselorThe term career counselor means a school counselor licensed or certified by a State.
 (2)Comprehensive career counseling programThe term comprehensive career counseling program means a program that— (A)provides access for students (and parents, as appropriate) to information regarding career awareness and planning with respect to an individual’s occupational and academic future;
 (B)provides information with respect to career options, financial aid, and postsecondary options, including baccalaureate degree programs, registered apprenticeship programs, and professional trades; and
 (C)is implemented in a school by a career counselor. (3)Educational development planThe term educational development plan means an individualized plan for a student that—
 (A)contains a series of steps to help the student promote career awareness and exploration; and
 (B)assists students in identifying— (i)career and technical programs of study described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A));
 (ii)career pathways (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); and
 (iii)programs of training services leading to a recognized postsecondary credential included on a State's list under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)).
 (4)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 2252.Career counseling program (a)Program authorizedFrom amounts made available to carry out this subpart, the Secretary shall award grants, on a competitive basis, to State educational agencies, to pay the Federal share of a program enabling the State educational agencies to address the shortage of career counselors and to expand effective career counseling programs by awarding subgrants under section 2253.
 (b)ApplicationA State that desires a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a description of—
 (1)how the State will award subgrants with an emphasis toward supporting local educational agencies with disproportionally high student-to-counselor ratios;
 (2)a professional development program approved by the State for all career counselors in the State, which may include opportunities for ex­tern­ships, fellowships, and other activities to ensure that career counselors are able to provide current and relevant workforce information;
 (3)how the State will provide technical assistance to local educational agencies to enable the local educational agencies to qualify for subgrants;
 (4)the State-wide strategies to be implemented by the State to increase the number of high-quality career counselors;
 (5)how the State will disseminate, in a timely manner, information regarding— (A)national, regional, and local labor market trends; and
 (B)other career-relevant data; and (6)how the State will assist local educational agencies in the State in developing a comprehensive career counseling program.
 (c)Special considerationIn awarding grants under this program, the Secretary shall give special consideration to State educational agencies that have high student-to-counselor ratios.
							(d)Federal share; Non-Federal share
 (1)Federal shareThe Federal share of a grant under this subpart shall be 80 percent of the costs of the activities under the grant.
 (2)Non-Federal shareThe non-Federal share of a grant under this subpart shall be 20 percent, and may be provided in cash or in-kind.
 (e)Use of fundsEach State receiving a grant under this subpart— (1)may use not more than 10 percent of the total amounts available for the grant to support the grant by carrying out the activities described in paragraphs (2) through (6) of subsection (b), as proposed by the State and approved by the Secretary in the application submitted under subsection (b);
 (2)may use not more than 3 percent of such total amounts for the administrative costs associated with the grant; and
 (3)shall use not less than 87 percent of such total amounts to carry out the subgrant program described in section 2253.
								2253.Career counseling subgrants
 (a)Subgrants authorizedFrom amounts made available under section 2252(e)(3), each State receiving a grant under this subpart shall award subgrants, on a competitive basis, to local educational agencies to enable the local educational agencies to improve career counseling programs.
 (b)ApplicationA local educational agency desiring a subgrant under this subpart shall submit to the State an application at such time, in such manner, and containing such information as the State may require, including the following:
 (1)A description of a comprehensive career counseling program to be offered in the local educational agency that—
 (A)encompasses grades 6 through 12; (B)includes strategies to ensure that—
 (i)all students served by the local educational agency start developing an educational development plan beginning in grade 7; and
 (ii)the educational development plan of each student is regularly reviewed and updated until the date that the student graduates from secondary school or is no longer enrolled in a school served by the local educational agency; and
 (C)is developed in consultation with not less than two of the following types of stakeholders: (i)Institutions of higher education or postsecondary vocational institutions (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))).
 (ii)Sponsors of registered apprenticeship programs. (iii)Local boards (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
 (iv)Nonprofit organizations with expertise in career counseling. (v)Tribal organizations.
 (vi)Labor organizations. (vii)Trade associations.
 (2)In the case of a local educational agency whose student-to-counselor ratio is higher than the national average ratio (as determined by the American School Counselor Association, or a similar organization designated by the Secretary), a description of the activities that will be offered under the program described in paragraph (1) to reduce the local educational agency's ratio.
 (3)A description of activities to be offered under the comprehensive career counseling program to promote student engagement with registered apprenticeship programs, internships, and other work-based learning experiences.
 (4)A description of the strategies to be employed by the local educational agency— (A)to ensure the effective dissemination of career and labor market information to parents and students; and
 (B)to ensure students are aware of in-school career development activities, including career and technical education programs and career and technical student organizations.
 (5)A description of how the local educational agency will ensure that parents of students are routinely engaged in the development of the educational development plans for their students.
 (6)A description of the strategies to be employed by the local educational agency— (A)for ensuring that the comprehensive career counseling program described in paragraph (1) is incorporated in the school curriculum; and
 (B)for bolstering career readiness among out-of-school youth, economically disadvantaged students, students who are children with disabilities, and other at-risk populations.
 (c)Use of subgrant fundsA local educational agency receiving a subgrant under this section— (1)shall use subgrant funds to—
 (A)develop and implement the comprehensive career counseling program proposed by the local educational agency in the application submitted under subsection (b)(1); and
 (B)develop and carry out other activities and strategies proposed in the application under subsection (b); and
 (2)may use subgrant funds to— (A)purchase software or online platforms to directly support the comprehensive career counseling program of the local educational agency; and
 (B)train school personnel to effectively provide students with current and relevant workforce information.
 2254.ReportsEach State educational agency receiving a grant under this subpart shall submit an annual report to the Secretary regarding the progress of the grant.
 2255.Supplement not supplantAmounts made available under this subpart shall supplement, and not supplant, other amounts available to carry out the activities supported under this subpart.
 2256.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart $15,000,000 for fiscal year 2019 and each of the 4 succeeding fiscal years..
 (b)Conforming amendmentSection 2003(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603(b)) is amended by inserting (except for subpart 5) after part B.